FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                          August 21, 2013

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 ALAN AMBROSE MEDINA,

        Plaintiff - Appellant,

 v.                                                          No. 13-1273
                                                    (D.C. No. 1:13-CV-01066-LTB)
 DAWN WEBER, Deputy District                                   (D. Colo.)
 Attorney; UNKNOWN OFFICIALS OF
 SAID OFFICE,

        Defendants - Appellees.


                                 ORDER AND JUDGMENT*


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


       Alan A. Medina was tried and convicted in state court for first degree burglary.

The Colorado Court of Appeals overturned the conviction for violation of Mr. Medina’s




        *After examining Appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
right to a speedy trial. See People v. Medina, 2011 WL 486498 (Colo. App. Feb. 10,

2011).

         Mr. Medina, currently in state custody, filed a prisoner complaint in federal

district court based on 42 U.S.C. § 1983 seeking money damages from Dawn Weber, the

deputy district attorney who prosecuted his case, the Denver District Attorney’s Office,

and unknown officials of that office.

         The district court concluded that prosecutorial immunity barred Mr. Medina’s suit

against Ms. Weber and that Eleventh Amendment immunity barred his suit against the

other defendants. The court dismissed his complaint under 28 U.S.C. §§

1915(e)(2)(B)(iii) and 1915A(b)(2) as legally frivolous and denied leave to proceed in

forma pauperis (“ifp”) on appeal. Exercising our appellate jurisdiction under 28 U.S.C. §

1291, we affirm.

         On appeal, Mr. Medina appears pro se1 and argues that the district court failed to

address his claim that Ms. Weber violated his right to counsel when she told his attorney

on the first day of trial that she would seek his disbarment if he did not withdraw. Mr.

Medina further argues that his attorney’s subsequent withdrawal and the appointment of

new counsel contributed to the violation of his speedy trial right.




         1
        We construe pro se filings liberally but do not “assume the role of advocate.”
Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (quotation omitted).


                                              -2-
       In its dismissal order, the district court recounted Mr. Medina’s contention about

the withdrawal of counsel. The court’s reliance on prosecutorial immunity to dismiss the

complaint indicates that it considered this part of the complaint.

       But even if more analysis were needed, the Supreme Court has held that

prosecutors are absolutely immune from suit under § 1983 for conduct “intimately

associated with the judicial . . . process.” Imbler v. Pachtman, 424 U.S. 409, 430-31

(1976). “[A]cts undertaken by a prosecutor in preparing for the initiation of judicial

proceedings or for trial, and which occur in the course of his role as an advocate for the

State, are entitled to the protection of absolute immunity.” Buckley v. Fitzsimmons, 509

U.S. 259, 273 (1993). This is so even if the prosecutor acted “with an improper state of

mind or improper motive.” Shmueli v. City of New York, 424 F.3d 231, 237 (2d Cir.

2005); see also Lewill v. Joslin, 712 F.2d 435, 441 (10th Cir. 1983).

       According to ¶¶ 12-13 of Mr. Medina’s complaint, Ms. Weber was concerned that

his lawyer’s mental health condition, which had affected one of his lawyer’s other cases,

would lead to an appellate issue in Mr. Medina’s case. The prosecutor’s alleged

challenge to defense counsel’s representation of Mr. Medina was associated with the trial

and her concern about a potential appellate issue, and it occurred in the course of her role

as advocate for the state. We conclude that the doctrine of prosecutorial immunity covers

the allegations in Mr. Medina’s complaint.




                                             -3-
       Mr. Medina does not contest the district court’s disposition of Mr. Medina’s

claims against the other defendants under the Eleventh Amendment. We therefore need

not address that part of the district court’s order here.

       We affirm the district court and deny Mr. Medina’s motion to file a substitute

brief. We deny ifp and advise Mr. Medina of his immediate obligation to pay the balance

of his filing fee. Finally, we impose one strike on Mr. Medina under the Prison Litigation

Reform Act, 28 U.S.C. § 1915(g), on the ground that the district court found his

complaint to be “legally frivolous.” Medina v. Weber, No. 13-cv-01066-BNB, Slip. Op.

at 1 (D. Colo. May 30, 2013).

                                            ENTERED FOR THE COURT



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                              -4-